[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-14122                     MAY 4, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                     D. C. Docket No. 99-00002-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

WARREN PHILLIPS,
a.k.a. Miami Duke,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                  (May 4, 2009)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Warren Phillips (“Phillips”), proceeding pro se, appeals the district court’s
denial of his motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2).

Phillips contends that Amendment 706 to the Sentencing Guidelines operates to

reduce his base offense level because he was not sentenced to a mandatory

minimum term of life imprisonment. We disagree and AFFIRM.

                               I. BACKGROUND

      In 1999, a jury convicted Phillips of conspiracy to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (Count One), and distribution of

cocaine and possession with intent to distribute cocaine, both in violation of 21

U.S.C. § 841(a)(1) (Counts Two and Three). See Exh. Folder 1 at 12, 30. Phillips

originally was sentenced to a term of life imprisonment, the mandatory minimum

sentence pursuant to 21 U.S.C. § 841(a)(1)(B), based on the government’s

enhancement information, filed in accordance with 21 U.S.C. § 851, which listed

Phillips’s three prior felony drug convictions. See Exh. Folder 1 at 22, 44.

Although the presentence investigation report (“PSI”) noted that Phillips’s

guideline sentence was calculated using U.S.S.G. § 2D1.1 instead of U.S.S.G §

4B1.1 (the career offender guideline), it also made clear that Phillips was

nonetheless subject to the statutory mandatory minimum sentence of life

imprisonment.

      Phillips subsequently filed a motion to reopen his sentence based on a state



                                          2
court judgment modifying one of the convictions listed in the § 851 enhancement

information. R1-122. We ultimately denied Phillips’s motion to proceed on

appeal in forma pauperis (“IFP”) and noted that the corrected state conviction did

not affect his sentence, which, we stated, “was determined pursuant to U.S.S.G.

§ 2D1.1 and 21 U.S.C. § 841(b)(1)(A).” R1-136. On appeal, Phillips argues that

the state court modification of one of his prior convictions nullified the

government’s notice of enhancement and that our reference to § 2D1.1 in our order

denying his motion to proceed on appeal IFP now precludes us from finding that

he was sentenced to a mandatory minimum term of imprisonment.

                                  II. DISCUSSION

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008) (per curiam). A district court may modify a term of

imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that subsequently has been lowered by

the Sentencing Commission. See 18 U.S.C. § 3582(c)(2). Any reduction,

however, must be “consistent with applicable policy statements issued by the

Sentencing Commission.” Id. The applicable policy statements, found in U.S.S.G.

§ 1B1.10, prohibit a reduction where an “amendment does not have the effect of



                                           3
lowering the defendant’s applicable guideline range because of the operation of

another guideline or statutory provision (e.g., a statutory mandatory minimum term

of imprisonment).” U.S.S.G. § 1B1.10, comment. (n.1(A)). Moreover, a

sentencing adjustment under § 3582(c)(2) does not constitute a de novo

resentencing, and “all original sentencing determinations remain unchanged with

the sole exception of the guideline range that has been amended since the original

sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000). Finally,

we have held that where a defendant was sentenced to a statutory mandatory

minimum sentence, he is precluded from receiving a sentence reduction pursuant to

Amendment 706 and 18 U.S.C. § 3582(c)(2). See United States v. Williams, 549

F.3d 1337, 1341-42 (11th Cir. 2008) (per curiam).

      In this case, we conclude that Phillips was sentenced to a statutory

mandatory minimum sentence of life imprisonment. The reference to § 2D1.1 in

our previous order was intended to highlight the fact that Phillips’s guideline

sentence was calculated pursuant to § 2D1.1, subject to § 841(a)(1)(B), as opposed

to the career offender guideline provision. This observation in no way modified

Phillips’s sentence or suggested that he was sentenced to anything other than the

statutory mandatory minimum sentence of life imprisonment. As such,

Amendment 706 does not have the effect of lowering his applicable guideline



                                          4
range. See Williams, 549 F.3d at 1341.

                               III. CONCLUSION

       Phillips appeals the district court’s denial of his motion for a reduced

sentence pursuant to 18 U.S.C. § 3582(c)(2). Because he was sentenced to a

statutory mandatory minimum term of life imprisonment, Amendment 706 does

not lower his applicable guideline range. Consequently, Phillips is not eligible for

a reduced sentence. We AFFIRM.

      AFFIRMED.




                                           5